 Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 1 of 7 PageID# 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

RODNEY MILLS,
                                                                       Plaintiff,


V.                                    Civil Action No.:


CITY OF NORFOLK, VIRGINIA,
                                                                       Defendant.


                                         COMPLAINT

       COMES NOW the plaintiff, Rodney Mills (hereinafter “Mills”) and for his

Complaint against City of Norfolk, Virginia (hereinafter “Norfolk”), states as follows:

                                         The Parties

       1.     At all times relevant to this action, Mills was an individual and a resident of

              Chesapeake, Virginia and an employee of Norfolk.

       2.     At all times relevant to this action, Norfolk was a municipal corporation

              employing more than 500 individuals in the Norfolk, Virginia area. At all

              times relevant to this action, Norfolk was employed Mills.

                                 3.       Jurisdiction and Venue

       4.     This case involves an action for racial discrimination in employment based

              upon race and retaliation pursuant to the Civil Rights Act of 1866, 42

              U.S.C. §1981 et seq.




                                               1
Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 2 of 7 PageID# 2




    5.    This Court has subject matter jurisdiction pursuant to 42 U.S.C. §1981 and

          28 U.S.C. §1343(4) as this case involves federal questions interpreting

          and applying a federal statute.

    6.    Venue is proper in this Honorable Court as all acts giving rise to plaintiff’s

          cause of action occurred within the Eastern District of Virginia in the

          Norfolk division.

                                       Facts

                        Mills Employment With Norfolk

    7.    Mills became employed by Norfolk’s Department of Fire & Rescue (“Fire &

          Rescue”) in August 1996. Mills is currently a Captain at Fire & Rescue.

          Mills is an African American and a member of a protected class.

    8.    On June 13, 2017, Mills was promoted to the position of Captain.

           Norfolk Fire & Rescue’s History of Not Promoting African Americans
                Employees and Providing Accommodations to Caucasian
           Employees While Disallowing Accommodations to Similarly Situated
                              African American Employees

    9.    Since 1990, Fire & Rescue has never promoted an African American to

          the position of Fire Chief or Deputy Fire Chief.

    10.   Since 1990, approximately 50 African Americans have applied for the

          position of Battalion Chief but only 5 have received the promotion.

    11.   Since 1990, 14 African Americans have applied for the position of

          Assistant Fire Chief but only 2 have been promoted.

    12.   As of December 20, 2010, out of 47 employees in Fire & Rescue, there

          are only two African American employees hold the position of Fire

          Captain—Mills was one of them.

                                         2
Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 3 of 7 PageID# 3




    13.   In 2014, Chief Jeffrey Wise of Norfolk Fire & Rescue made

          accommodations to several Caucasian employees, including Jack Patton,

          Cary Jones, George Van Houten and Walter Bernacki, allowing them to

          re-take examinations so that they could increase their scores and qualify

          to compete for promotions.

              Mills’ Request to Apply for the Position of Fire Battalion Chief

    14.   According to Fire & Rescue’s official job description, to be eligible for the

          position of Fire Battalion Chief, the candidate must have 2 years

          experienced as a Fire Captain. Under the Civil Service Commission rules,

          a candidates’ “years of service” is determined relative to the date that the

          promotion eligibility list for the position becomes effective.

    15.   The time interval between the announcement of the initiation of the

          promotion process and the date that the “Certified Eligible List” is finalized

          and approved is, on average, several months. Thus, Caucasian

          candidates who have not yet reached their 2 year anniversary as Captain

          at the time that the application period closes but who will reach their 2

          year anniversary prior to the finalization and approval of the Certified

          Eligible List have historically been granted waivers to compete for an open

          position.

    16.   In December 2018, Mills learned that Fire & Rescue would be opening the

          competitive process in 2019 for a promotion to the open position to

          Battalion Chief but that he would not be permitted to apply for the position

          because the exam would be administered before Mills 2 years anniversary



                                          3
Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 4 of 7 PageID# 4




          as a Fire Captain—which fell on June 13, 2019. However, the Certified

          Eligible List would not become final until after Mills’ 2 year anniversary as

          Captain.

                      Mills’ Request for A Waiver and Norfolk’s Denial

    17.   On December 26, 2018, Milles submitted a written request or “waiver” to

          Fire Chief Jeffrey Wise requesting permission to compete for the position

          of Fire Battalion Chief since Mills’ 2 anniversary would fall before the

          Certified Eligible List was issued and before the competitive process

          would be finalized.

    18.   Chief Jeffrey Wise denied Mills’ request for such a waiver. Had Chief Wise

          granted Mills’ request for a waiver, Mills would have been the only African-

          American candidate for the open Battalion Chief position.

    19.   On January 1 2019, Fire & Rescue invited candidates to apply for the

          2019 promotion process for the position of Battalion Chief.

    20.   After the January 15, 2019 announcement, Fire & Rescue made at least 2

          retroactive accommodations to similarly situated Caucasian applicants in

          order to allow them to apply for the position of Battalion Chief. Without

          said waivers, those Caucasian applicants would have been disqualified

          from applying for the position of Battalion Chief.

    21.    On July 10, 2019, almost 1 month after Mills’ 2 year anniversary as a Fire

          Captain, Fire & Rescue finalized the Certified Eligible List of 14 applicants,

          all of whom were Caucasian.




                                         4
Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 5 of 7 PageID# 5




    22.   On November 8, 2019, Fire & Rescue promoted a Caucasian applicant to

          the position of Battalion Chief.

                   Count I       (Racial Discrimination-- 42 U.S.C. §1981)

    23.   Paragraphs 1 through 22 of the Complaint are hereby fully incorporated by

          reference as if fully re-alleged herein.

    24.   Norfolk routinely treated its African American employees less favorably

          than similarly situated Caucasian employees.

    25.   Norfolk, through its supervisors, including but not limited to Chief Jeffrey

          Wise, intentionally discriminated against Mills by refusing to allow Mills’

          reasonable request for an accommodation via a waiver to allowing him to

          apply for the open position of Battalion Chief when Wise and Norfolk made

          accommodations to similarly situated Caucasian employees in the past.

          Norfolk’s prior conduct allowing Caucasian employees such

          accommodations when compared with Norfolk’s unreasonable and

          arbitrary denial of Mills’ request evinces an intent to discriminate against

          Mills based on his race.

    26.   At all times that Mills was subjected to the foregoing adverse employment

          actions, Mills performed his job duties at a level that reasonably met or

          exceeded Norfolk’s legitimate expectations.

    27.   Norfolk’s decision to deny Mills request for a reasonable accommodation

          so that he would apply for the position of Battalion Chief was based upon

          his race, African American, in violation of the Civil Rights Act of 1866.




                                          5
 Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 6 of 7 PageID# 6




      28.    As a direct and proximate result of Norfolk’s intentional actions, Mills was

             subjected to adverse employment actions based upon his race and was

             unable to apply for the position of Battalion Chief.

      29.    As a direct and proximate result of Norfolk’s intentional actions and

             intentional racial discrimination, Mills was denied the opportunity to apply

             for the open position of Battalion Chief and suffered damages including

             loss of earnings, lost opportunity for promotion, lost opportunity for more

             favorable job conditions, pain and suffering and loss of enjoyment of life.

                                      Jury Demand

      30.    Mills demands a trial by jury on all issues so triable in this action.

                                      Relief Sought

      WHEREFORE, Mills moves this Honorable Court to enter judgment in his favor

against Norfolk and to award:

      A.            All of Mills’ lost salary and benefits from November 8, 2019 until

                    entry of judgment in this action plus interest on such back pay;

      B.            Damages for emotional pain and suffering, inconvenience and loss

                    of enjoyment of life as well as an award of punitive damages;

      C.            An award of Mills’ attorney’s fees and costs incurred in this action

                    as well as other costs incurred in this action.




                                             6
Case 2:21-cv-00185-RAJ-DEM Document 1 Filed 04/12/21 Page 7 of 7 PageID# 7




                                        Respectfully Submitted,

                                        RODNEY MILLS




                                        /S/   W. Barry Montgomery
                                               Of Counsel

W. Barry Montgomery, Esquire (VSB# 43042)
KALBAUGH, PFUND & MESSERSMITH
Counsel for Rodney Mills
901 Moorefield Park Drive, Suite 200
Richmond, Virginia 23236
Tel: (804) 320-6300
Fax: (804) 320-6312
E-mail: barry.montgomery@kpmlaw.com




                                    7
